I115th CONGRESS1st SessionH. R. 638IN THE HOUSE OF REPRESENTATIVESJanuary 24, 2017Mr. Calvert (for himself, Mr. Swalwell of California, Mr. Costa, Mrs. Mimi Walters of California, Mr. Rohrabacher, Mr. Cook, Ms. Brownley of California, Mr. Issa, Ms. Judy Chu of California, Mr. Lowenthal, Mr. LaMalfa, Ms. Speier, Mr. Ted Lieu of California, Mr. Schiff, Mr. Knight, Mrs. Napolitano, and Mr. Valadao) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo designate the facility of the United States Postal Service located at 24930 Washington Avenue in Murrieta, California, as the Riverside County Iraq and Afghanistan Veterans Memorial Post Office. 
1.Riverside County Iraq and Afghanistan Veterans Memorial Post Office 
(a)DesignationThe facility of the United States Postal Service located at 24930 Washington Avenue in Murrieta, California, shall be known and designated as the Riverside County Iraq and Afghanistan Veterans Memorial Post Office. (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Riverside County Iraq and Afghanistan Veterans Memorial Post Office. 
